 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4637 Page 1 of 19




 1   KAZEROUNI LAW GROUP, APC              LAW OFFICES OF TODD M.
     Abbas Kazerounian, Esq. (249203)      FRIEDMAN, P.C.
 2   ak@kazlg.com                          Todd M. Friedman, Esq. (216752)
 3   Matthew M. Loker, Esq. (279939)       tfriedman@toddflaw.com
     ml@kazlg.com                          Adrian R. Bacon, Esq. (280332)
 4   245 Fischer Avenue, Unit D1           abacon@toddflaw.com
 5   Costa Mesa, CA 92626                  21550 Oxnard Street, Suite 780
     Telephone: (800) 400-6808             Woodland Hills, CA 90212
 6   Facsimile: (800) 520-5523             Telephone: (877) 206-4741
 7                                         Facsimile: (866) 633-0228

 8
 9                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN MCCURLEY AND DAN                 Case No.: 17-cv-986 BAS (AGS)
     DEFOREST, INDIVIDUALLY
12   AND ON BEHALF OF ALL                  MEMORANDUM OF POINTS
13   OTHERS SIMILARLY                      AND AUTHORITIES ON
     SITUATED,                             PLAINTIFFS’ MOTION TO
14                                         STRIKE WITNESS
15               Plaintiffs,               DECLARATIONS, FOR
                    v.                     RESTRAINING ORDER, FOR
16                                         MONETARY SANCTIONS, AND
17   ROYAL SEAS CRUISES, INC.,             FOR DISQUALIFICATION OF
                                           COUNSEL
18               Defendant.
19
                                           HON. CYNTHIA A BASHANT
20
21
22
23
24
25
26
27
28   MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY

                   SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4638 Page 2 of 19




 1                                TABLE OF CONTENTS
 2   I. INTRODUCTION ................................................................................................1

 3   II. PROCEDURAL AND DISCOVERY BACKGROUND .................................2

 4   III. LEGAL STANDARDS .....................................................................................4

 5   IV. LEGAL ARGUMENT ......................................................................................5

 6     A. Defendant’s Contact With Represented Class and Subclass Members

 7     Was Illegal ..............................................................................................................5

 8       1. The Court Should Strike Defendant’s Second Supplemental Disclosure

 9       and the Declarations. ..........................................................................................9

10       2. The Court Should Restrain Defendant’s Contact With Class and

11       Subclass Members Regarding This Case..........................................................9

12       3. The Court Should Monetarily Sanction Defendant and its Counsel For

13       The Costs Of This Motion Created By Its Conduct ......................................10

14       4. The Court Should Disqualify Defendant’s Counsel For Its Participation

15       In Such Scheme .................................................................................................13

16   V. CONCLUSION ..................................................................................................14
17
18
19
20
21
22
23
24
25
26
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                           i
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4639 Page 3 of 19




 1                                         TABLE OF AUTHORITIES
 2   Cases
 3   Board of Education v. Nyquist, 590 F.2d 1241 (2d Cir.1979) .................................13
 4   Bower v. Bunker Hill Co., 689 F.Supp. 1032 (E.D.Wash.1985) ...........................5, 7
 5   Byrne v. Nezhat, 261 F.3d 1075 (11th Cir.2001) .......................................................5
 6   Chambers v. NASCO, Inc., 501 U.S. 32 (1991).........................................................4
 7   Eash v. Riggins Trucking Co., 757 F.2d 557 (3d Cir.1985) ....................................11
 8   Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d 1334 (9th Cir. 1985) ...................4
 9   Georgine v. Amchem Products, Inc., 160 F.R.D. 478 (E.D.Pa.1995), vacated on
10     other grounds, 83 F.3d 610 (3d Cir.1996) .............................................................6
11   Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non–Marine Ass'n,
12     117 F.3d 1328 (11th Cir.1997) ...........................................................................5, 9
13   Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981).........................................................4, 6
14   Haffer v. Temple University of Commonwealth System of Higher Education, 115
15     F.R.D. 506 (E.D.Pa.1987) ................................................................................6, 11
16   Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835 (N.D. Cal. 2010) ......................1
17   In re Walker, 532 F.3d 1304 (11th Cir.2008) ............................................................4
18   Kleiner v. First National Bank of Atlanta, 751 F.2d 1193 (11th Cir.1985) .... passim
19   Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447 (1978) ..............................................7
20   Parker v. Pepsi–Cola General Bottlers, Inc., 249 F.Supp.2d 1006 (N.D.Ill.2003) ..9
21   Resnick v. American Dental Association, 95 F.R.D. 372 (N.D.Ill.1982) ... 5, 7, 8, 10
22   Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980) ............................................11
23   Sjoblom v. Charter Commc'ns, LLC, No. 3:07-CV-0451-BBC, 2007 WL 5314916
24     (W.D. Wis. Dec. 26, 2007) .....................................................................................9
25   Tedesco v. Mishkin, 629 F.Supp. 1474 (S.D.N.Y.1986)......................................6, 11
26   Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363 (9th Cir.
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                           ii
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4640 Page 4 of 19




 1     1992) .......................................................................................................................4
 2   United States v. Hobson, 672 F.2d 825 (11th Cir.1982)..........................................13
 3   Wang v. Chinese Daily News, Inc., 2010 WL 3733568 (9th Cir. 2010) ...................4
 4   Woods v. Covington County Bank, 537 F.2d 804 (5th Cir.1976) ............................13
 5   Other Authorities
 6   Manual of Complex Litig. § 21.33 (4th ed. 2004) .................................................1, 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                           iii
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4641 Page 5 of 19




 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2       I. INTRODUCTION
 3                “Once a class has been certified, the rules governing
 4                communications [with class members] apply as though
 5                each class member is a client of the class counsel.”
 6         Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835, 847 (N.D. Cal. 2010)
 7   (citing Manual of Complex Litig. § 21.33, at 300 (4th ed. 2004) (“Manual”)).
 8         On March 27, 2019, the Honorable Court granted Plaintiff John McCurley
 9   and Dan DeForest’s (“Plaintiffs”) Motion for Class Certification, certifying both a
10   Class and Subclass and appointing Plaintiffs’ counsel as Class Counsel. Dkt. 65.
11   Despite the Court’s Order, and the clear and binding guidance that post-certification
12   classes are clients of class counsel, Defendant Royal Seas Cruises, Inc.
13   (“Defendant”) and its attorneys Greenspoon Marder engaged in secret and
14   prejudicial discovery from Class Members. Even worse, such secret conduct only
15   came to five months later when Defendant belatedly supplemented its disclosures
16   pursuant to Fed. R. Civ. P. 26(a)(1) on the eve of the effective discovery cut-off1
17   and included three certified Class member declarations it had obtained in August,
18   September, and October 2019.
19         Defendant’s illegal conduct is deplorable and a violation of the Federal Rules
20   of Civil Procedure and the laws of this Court. Plaintiffs have met and conferred
21   with Defendant prior to bringing the immediate motion regarding its conduct, but
22   Defendant’s proposed solution to withdraw its declarations and depose the Class
23   Members it has already unilaterally tampered with is unacceptable.               The
24   supplemental disclosure and declarations must be stricken for being improperly
25
     1
       It is the “effective” deadline because written discovery served even one day after
26
     January 17, 2020 would be untimely under the Court’s scheduling order and thus
27   not be entitled to a response.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         1 OF 15
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4642 Page 6 of 19




 1   obtained from represented Class Members, Defendant should be further restrained
 2   from contacting Class Members regarding this litigation—a prohibition which is
 3   innately in effect but needs repeating, Defense counsel should be disqualified for
 4   its sharp and unethical litigation tactics, and Defendant and its counsel should pay
 5   for Plaintiffs’ attorneys’ fees for forcing Plaintiffs to bring this Motion.
 6      II. PROCEDURAL AND DISCOVERY BACKGROUND
 7         On March 27, 2019, the Court granted Plaintiffs’ Motion for Class
 8   Certification, certifying a Class consisting of:
                          All persons within the United States who received a
 9
                  telephone call (1) from Prospects, DM, Inc. on behalf of
10                Royal Seas Cruises, Inc. (2) on said Class Member’s
                  cellular telephone (3) made through the use of any
11
                  automatic telephone dialing system or an artificial or
12                prerecorded voice, (4) between November 2016 and
13                December 2017, (5) where such calls were placed for the
                  purpose of marketing, (6) to non-customers of Royal Seas
14                Cruises, Inc. at the time of the calls, and (7) whose cellular
15                telephone number is associated in Prospects DM’s records
                  with           either          diabeteshealth.info          or
16                www.yourautohealthlifeinsurance.com.
17         And a Transfer Subclass consisting of:
18               All members of the Class whose call resulted in a Transfer
                 to Royal Seas Cruises, Inc.
19
           Dkt 87 at p. 63-64. Following certification, Defendant has not served written
20
     discovery seeking testimony from Class or Subclass Members on Class Counsel—
21
     whom now represent Class and Subclass Members. Declaration of Adrian R. Bacon
22
     (“Bacon Decl.”) at ¶ 7. On January 17, 2020 at 1:22 p.m., Defendant served a
23
     second supplemental disclosure pursuant to Fed. R. Civ. P. 26(a)(1) and (e) on
24
     Plaintiffs by email. Id. at ¶ 4 & Ex. A (“Second Disclosure”). The Second
25
     Disclosure identified for the first time three Class / Subclass Members: Gary Little,
26
     David Calderon, and Dan Geiger (“Declaration Class Members”). Id. at ¶ 5 & Ex.
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         2 OF 15
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4643 Page 7 of 19




 1   A. The Second Disclosure also attached a signed declaration for each of the three
 2   Class / Subclass Members. 2 Id. at Ex. A at pp. 7-15. Gary Little’s declaration is
 3   signed August 7, 2019. Id. at p. 8. David Calderon’s is signed October 2, 2019.
 4   Id. at p. 11. Dan Geiger’s declaration is signed September 23, 2019. Id. at p. 14.
 5   The declarations also indicate that each was sent to the Class Member by Defendant
 6   via email around the time of signature. Id. at pp. 9, 12, & 15. They also indicate
 7   that Defendant was clearly in possession of the declarations on the date each was
 8   signed through the signature tracking pages. Id.
 9         On October 10, 2019, the Court entered an amended scheduling order setting
10   the Fact Discovery Completion deadline for February 18, 2020. Dkt. 113. The
11   Court noted that “no further extensions will be granted except in exceptional
12   circumstances.” Id. By serving its Second Disclosure on Friday, January 17, 2020,
13   32 days before the discovery cut-off, Plaintiffs’ requests for written discovery
14   would have been untimely if sent on Monday, January 20, 2020. Instead, outraged
15   by Defendant’s conduct, Class Counsel instead immediately sent a meet and confer
16   email about bringing this immediate motion for sanctions and striking and a notice
17   of deposition and request for documents on February 18, 2019 regarding
18   Defendant’s contact with Class Members and Subclass Members following Class
19   Certification. Id. at ¶¶ 10-11 & Exs. B-C.
20         The Parties met and conferred telephonically on January 22, 2020 regarding
21   the immediate motion. Id. at ¶ 12. Class Counsel sent Defendant an email
22   summarizing the meet and confer and indicating that if Defendant withdrew its
23   declarations and did not seek discovery from the tampered witnesses, Plaintiffs
24   would not bring this Motion. Id. at ¶ 12 & Ex. D. Defendant agreed to withdraw
25   the declarations if it were permitted to depose the three Class Members it had
26   2
      The Declaration Class Members appear to fall within the Class and Transfer
27   Subclass based on the content of their declarations.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         3 OF 15
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4644 Page 8 of 19




 1   previously secretly communicated with. Id. at ¶ 13 & Ex. E. Plaintiffs are not
 2   amenable to such a minor compromise for the egregious actions of Defendant which
 3   fly in the face of the Federal Rules of Civil Procedure and Court rulings regarding
 4   contacting Class Members and bring this immediate motion. Id..
 5      III.   LEGAL STANDARDS
 6         The “courts have inherent power to [enter sanctions] ... when a party has
 7   willfully deceived the court and engaged in conduct utterly inconsistent with the
 8   orderly administration of justice.” Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d
 9   1334, 1338 (9th Cir. 1985) (internal quotation marks omitted); see Unigard Sec.
10   Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363, 368 (9th Cir. 1992)
11   (“Courts are invested with inherent powers that are ‘governed not by rule or statute
12   but by the control necessarily vested in courts to manage their own affairs so as to
13   achieve the orderly and expeditious disposition of cases.’ ”). The Supreme Court
14   explained “that the inherent power of a court can be invoked even if procedural
15   rules exist which sanction the same conduct.” Chambers v. NASCO, Inc., 501 U.S.
16   32, 49 (1991) (internal quotation and alteration marks omitted). Further, Courts are
17   obligated to exercise this authority in order to prevent abuse of the class action
18   mechanism and prohibit parties from acting in a manner that could undermine the
19   fairness of the proceeding. Gulf Oil Co. v. Bernard, 452 U.S. 89, 99-100 (1981)
20   (citing the “opportunities for abuse” presented by class actions as justification for a
21   broad grant of power); Wang v. Chinese Daily News, Inc., 2010 WL 3733568, at *8
22   (9th Cir. 2010) (“Rule 23(d) gives district courts the power to ... impose limitations
23   when a party engages in behavior that threatens the fairness of the litigation.”).
24         “To impose sanctions under these inherent powers, the court first must find
25   bad faith.” In re Walker, 532 F.3d 1304, 1309 (11th Cir.2008). The requisite bad
26   faith may be found to exist where an attorney “disrupt[s] the litigation.” Id. (citation
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         4 OF 15
 Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4645 Page 9 of 19




 1   omitted); see also Byrne v. Nezhat, 261 F.3d 1075, 1125 (11th Cir.2001) (“A false
 2   statement can be evidence of bad faith, if, for instance, there is other evidence in
 3   the record indicating that the statement was made for a harassing or frivolous
 4   purpose.”). Courts have imposed the sanction of excluding or striking evidence
 5   where that evidence was improperly obtained. See Golden Door Jewelry Creations,
 6   Inc. v. Lloyds Underwriters Non–Marine Ass'n, 117 F.3d 1328, 1335 n. 2 (11th
 7   Cir.1997) (where defendant made payments to fact witnesses in violation of rules
 8   of professional conduct, district court's sanction of barring all evidence tainted by
 9   ethical violations was an adequate penalty and not an abuse of discretion).
10       IV.   LEGAL ARGUMENT
11       A. Defendant’s Contact With Represented Class and Subclass Members
12         Was Illegal
13         Defendant’s contact with Gary Little, David Calderon, and Dan Geiger
14   represents contact with knowingly represented individuals in a deceptive manner
15   which prejudiced their rights. 3 Once a class action has been certified, counsel for
16   the plaintiff class is considered to be the representative of all class members who
17   have not chosen to be represented by other counsel and the ethical prohibitions
18   against counsel for one party directly communicating with the other party are in
19   force. Kleiner v. First National Bank of Atlanta, 751 F.2d 1193, 1206–07 & n. 28
20   (11th Cir.1985); Resnick v. American Dental Association, 95 F.R.D. 372, 376–77
21   (N.D.Ill.1982); Bower v. Bunker Hill Co., 689 F.Supp. 1032 (E.D.Wash.1985);
22   Haffer v. Temple University of Commonwealth System of Higher Education, 115
23
     3
       While Plaintiffs are still conducting discovery to figure the extent of Defendant’s
24
     communications, Defendant cannot argue that it obtained evidentiary declarations
25   that it intended to use to prejudice the Declaration Class Members claims in the
     ordinary course of business. Defendant sought such evidence in an ex parte
26
     fashion to ensure Declaration Class Members would not be informed in their
27   decisions.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         5 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4646 Page 10 of 19




 1   F.R.D. 506, 513 (E.D.Pa.1987); Tedesco v. Mishkin, 629 F.Supp. 1474, 1483
 2   (S.D.N.Y.1986); Georgine v. Amchem Products, Inc., 160 F.R.D. 478, 495 n. 26
 3   (E.D.Pa.1995), vacated on other grounds, 83 F.3d 610 (3d Cir.1996); Manual for
 4   Complex Litigation § 30.24 at 234 (3d ed. 1995). “[D]efense counsel ha[s] an
 5   ethical duty to refrain from discussing the litigation with members of the class as of
 6   the date of class certification . . . .” Kleiner, supra, 751 F.2d at 1206–07.
 7         The seminal Kleiner v. First National Bank of Atlanta, 751 F.2d 1193 (11th
 8   Cir. 1985) discussed the issue and standards on post-certification contact with class
 9   members at length.4 In Kleiner, plaintiff sought a protective order after defendant
10   sought to take the depositions of certified class members. Id. at 1196. The Court
11   permitted five depositions, but otherwise ordered defendant not to engage in ex
12   parte communications with class members. Id. Despite this, defendant decided to
13   undertake a telephone campaign with “[s]ecrecy and haste” to class members to
14   attempt to limit exposure. Id. at 1197. The district court, after becoming apprised
15   of defendant’s actions, ordered sanctions, disqualification, and that any releases so
16   obtained be voided. Id. at 1199. On appeal, the Court affirmed the sanctions and
17   one of the two disqualifications, noting that “[u]nsupervised, unilateral
18   communications with the plaintiff class sabotage the goal of informed consent by
19   urging exclusion on the basis of a one-sided presentation of the facts, without
20   opportunity for rebuttal. The damage from misstatements could well be
21   irreparable.”5 Id. at 1203.
22         With regards to the unilaterial oral solicitation of Class Members, the Kleiner
23   Court noted, “[t]he Supreme Court has acknowledged that unsupervised oral
24
25   4
       Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981) is viewed as the seminal case
     regarding pre-certification contact with putative class members.
26   5
       The underlying case settled prior to the appeal, such that certain other issues were
27   mooted.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         6 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4647 Page 11 of 19




 1   solicitations, by their very nature, are wont to produce distorted statements on the
 2   one hand and the coercion of susceptible individuals on the other:
 3                      [I]n-person solicitation may exert pressure and
                 often demands an immediate response, without providing
 4               an opportunity for comparison or reflection. The aim and
 5               effect of in-person solicitation may be to provide a one-
                 sided presentation and to encourage speedy and perhaps
 6               uninformed decisionmaking; there is no opportunity for
 7               intervention or counter-education....
           Id. at 1206 (citing Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447, 457 (1978)
 8
     (footnote omitted)). The Bower v. Bunker Hill Co. and Resnick v. Am. Dental Ass’n
 9
     are also instructive on how Defendant’s contact with Class Members post-
10
     certification has innately violated its ethical duties to this Court. In Bower v. Bunker
11
     Hill Co., 689 F. Supp. 1032 (E.D. Wash. 1985), the Court denied defendant’s
12
     request to contact Class Members without court approval or the consent of
13
     plaintiff’s counsel, noting that “class members gain no benefit from such [ex parte]
14
     contact. Quite the contrary, the imbalance in knowledge and skill which exists
15
     between class members and defense counsel presents an extreme potential for
16
     prejudice to class members’ rights.”6 Id. at 1034. Similarly, in Resnick v. Am.
17
     Dental Ass'n, 95 F.R.D. 372 (N.D. Ill. 1982), in response to plaintiff’s motion to
18
     compel information regarding defendant’s contact with certified class members and
19
     restrain such further contact, the Court noted that “[e]very case should be prepared
20
     in part by the lawyer’s communicating with the opposing party. That is after all
21
     what the mechanism of discovery is designed for. But it is of course unethical for
22
     these communications to take place directly without the involvement of the
23
24
25   6
       As compared to the prescriptive measures of seeking permission done by the
     defendants in Bower, Defendant has instead in this case barreled ahead with its
26
     illegal conduct, seeking to gain the benefits of its declarations while begging for
27   forgiveness later.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         7 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4648 Page 12 of 19




 1   opposing party’s lawyer.” Id. at 377.
 2         The similarities between this matter and the secret phone campaign in Kleiner
 3   are striking. There can be no dispute that following the Court’s March 27, 2019
 4   Order Granting Class Certification, that the Declaration Class Members were
 5   represented by Plaintiffs’ counsel pursuant to the Court’s Order. Dkt. 87. Despite
 6   this, Defendant contacted the Declaration Class Members in at least August,
 7   September, and October 2019 with regards to obtaining sworn evidentiary
 8   declarations. Bacon Decl. at Ex. A. Defendant at no point informed Plaintiffs of
 9   its secret discovery of Plaintiffs’ counsel’s clients until its belated disclosure five
10   months after obtaining the declarations, just like the defendant in Kleiner. 7 The full
11   extent of Defendant’s contact with represented Class Members is not fully known
12   at this time, as Defendant has not willingly divulged under oath the extent of its
13   contact program and the results of those programs. 8 Plaintiffs will be in a better
14   position to know the full extent of Defendant’s tampering following the noticed
15   deposition of Defendant’s 30(b)(6) representative and the accompanying request
16   for documents set for February 18, 2020. But, the Court should exercise its
17
18   7
       One ponders if Defendant would have ever disclosed such contacts if it did not
19   intend to use the results of its secret communications.
     8
       To the extent Defendant’s counsel will argue that it was not personally involved
20
     in the illegal tampering scheme, Judge Hill’s concurrence in Kleiner rejects such
21   argument, noting “it is contended that the attorney did not violate any order of the
     district court because he did not personally contact members of the subject class
22
     but merely assisted his client, the bank, in doing so. This is frivolous! A lawyer is
23   retained by the client as the client's representative in the judicial process. The client
     may be bound not only by representations made by the lawyer to the court, but also
24
     by the court's directives to the lawyer acting on behalf of the client. Any theory to
25   the contrary would necessitate, in addition to the appearance of counsel, the
     appearance of each client before the court. Such a rule would be unworkable. It is
26
     emphatically rejected.” Kleiner v. First Nat. Bank of Atlanta, 751 F.2d 1193, 1212
27   (11th Cir. 1985) (Hill, J. concurring and dissenting in part).
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         8 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4649 Page 13 of 19




 1   authority now to immediately strike the improperly obtained declarations, to
 2   restrain such further conduct, and to appropriately sanction Defendant and its
 3   counsel for its dishonest conduct.        Plaintiffs turn to a discussion of the
 4   appropriateness of each remedy in turn.
 5         1. The Court Should Strike Defendant’s Second Supplemental Disclosure
 6             and the Declarations.
 7         Plaintiffs move the Court to strike Defendant’s Second Supplemental
 8   Disclosure and the Declarations attached thereto for being improperly obtained. An
 9   order striking improperly obtained declarations and affidavits is exceedingly
10   common in scenarios such as this. See Golden Door Jewelry Creations, Inc. v.
11   Lloyds Underwriters Non–Marine Ass'n, 117 F.3d 1328, 1335 n. 2 (11th Cir.1997)
12   (where defendant made payments to fact witnesses in violation of rules of
13   professional conduct, district court's sanction of barring all evidence tainted by
14   ethical violations was an adequate penalty and not an abuse of discretion); Sjoblom
15   v. Charter Commc'ns, LLC, No. 3:07-CV-0451-BBC, 2007 WL 5314916, at *4
16   (W.D. Wis. Dec. 26, 2007) (in FLSA collective action, where defendant obtained
17   numerous affidavits from potential class members in blitz campaign and “advised
18   potential class members that the lawsuit at issue was a class action, [but] did not
19   notify them that they might be entitled to become a part of the lawsuit,” remedy was
20   for affidavits to be struck for want of full disclosure to affiants); Parker v. Pepsi–
21   Cola General Bottlers, Inc., 249 F.Supp.2d 1006 (N.D.Ill.2003) (where attorney
22   violated anti-contact rule, district court exercised inherent powers to sanction party
23   by barring it from using evidence obtained thereby). The Court should strike the
24   Second Supplemental Disclosure and Disclosures to prevent Defendant from
25   profiting from its illegal secret tampering with Class Members.
26         2. The Court Should Restrain Defendant’s Contact With Class and Subclass
27             Members Regarding This Case
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         9 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4650 Page 14 of 19




 1         Plaintiffs move the Court to issue an order restraining Defendant and its
 2   counsel’s ex parte communications with Class Members regarding this litigation.
 3   While such restriction is innately in place because of the reasons laid forth above,
 4   Defendant’s prior conduct makes such an order necessary. In Resnick v. American
 5   Dental Ass’n, the Court ordered defendant to not communicate with class members
 6   without the prior consent of class counsel or the Court and ordered that defendant
 7   divulge all documents relating to those communications that took place previously. 9
 8   Resnick, supra, 95 F.R.D. at 377. In Kleiner, the district court similarly issued an
 9   injunction barring defendant from communications with class members. 10 Kleiner,
10   supra, 751 F.2d at 1198. Similar to Resnick, Plaintiffs do not seek to prevent
11   Defendant from having communications with class members in the ordinary course
12   of business, so long as the communications do not relate to the claims involved in
13   the litigation.11 Resnick, supra, 95 F.R.D. at 377 (citing Manual). But the clear
14   order of the Court preventing such contact except through Plaintiffs’ counsel or by
15   permission of the Court will send a strong and appropriate message given the
16   seriousness of the misconduct.
17         3. The Court Should Monetarily Sanction Defendant and its Counsel For The
18            Costs Of This Motion Created By Its Conduct
19         As a result of Defendant and its attorneys conduct in obtaining its illegal
20   secret declarations, Plaintiffs have been forced to bring this immediate motion as
21   well as the forthcoming deposition and document requests on Defendant’s 30(b)(6)
22   9
       Plaintiffs have timely served a 30(b)(6) deposition notice and request for
23   documents, such that a Court order requiring Defendant to divulge the full extent
     of its illegal secret contacts is unnecessary unless Defendant refuses to follow the
24
     Fed. R. Civ. P.’s discovery requirements.
25   10
        This issue was mooted on appeal by settlement, as noted above.
     11
        However, the declarations obtained by Defendant as presented in its Second
26
     Supplemental Disclosure were clearly obtained from speaking with Class Members
27   regarding this litigation.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         10 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4651 Page 15 of 19




 1   representative. Defendant and its attorneys should be monetarily sanctioned for
 2   necessitating such motion practice through its conduct to discourage other parties
 3   from doing so. “[I]ndulgent toleration of lawyers' misconduct is simply a luxury the
 4   federal court system can no longer afford.” Eash v. Riggins Trucking Co., 757 F.2d
 5   557, 565 (3d Cir.1985) (Adams, J.).         “The Supreme Court has consistently
 6   recognized the federal court's powers ... to sanction errant attorneys financially both
 7   for contempt and for conduct not rising to the level of contempt.” Id. at 566 (3d
 8   Cir.1985). See also Roadway Express, Inc. v. Piper, 447 U.S. 752, 765 (1980)
 9   (affirming the “well-acknowledged” inherent power to levy sanctions in response
10   to abusive litigation practices). Courts have sanctioned defendants for the conduct
11   at issue in this motion. In Haffer v. Temple Univ. of Com. Sys. of Higher Educ.,
12   115 F.R.D. 506, 513 (E.D. Pa. 1987), the court imposed monetary sanctions for
13   unilateral communications by defendant with class members to discourage their
14   cooperation with plaintiff. In Tedesco v. Mishkin, 629 F. Supp. 1474 (S.D.N.Y.
15   1986), the Court imposed punitive sanctions and an award of costs and attorney’s
16   fees for defendant’s misconduct in contacting class members.              In Kleiner,
17   supra, 751 F.2d at 1207–10, the Court upheld a $50,000 fine imposed without a
18   finding of contempt for the reasons outlined above.
19         As argued above, this case is analogous to Kleiner with respect to the type of
20   contact initiated and the secretive nature of Defendant’s conduct.          Monetary
21   sanctions are appropriate. Further, the urgency and necessity of forcing Plaintiffs
22   to bring this Motion and conduct discovery was created by willful acts by Defendant
23   and its counsel to conceal its secret declaration collection for five (5) months.12 Had
24
25   12  It is worth noting that Defendant has previously attempted to sandbag
     Plaintiffs through abusing the requirements of Fed. R. Civ. P. 26(a) in its timing of
26
     releasing information. In support of its Opposition to Class Certification,
27   Defendant sought to use the declarations of four individuals who were never
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         11 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4652 Page 16 of 19




 1   Defendant disclosed its illegal secret contacts in October 2019 when it received the
 2   last declaration, the Parties may have been able to work through the issues in a more
 3   orderly process. Instead, by waiting until three (3) days prior to the effective
 4   discovery deadline, Defendant has forced Plaintiffs to scramble to bring this Motion
 5   and conduct immediate discovery on its illegal secret contacts.13
 6         As set forth in the Declaration of Adrian Bacon, Thomas E. Wheeler, a senior
 7   associate the Law Offices of Todd M. Friedman, P.C., spent 16.2 hours researching
 8   and drafting this Motion. Bacon Decl. at ¶ 14. Mr. Wheeler has recently been
 9   approved twice by Courts at a rate of $425 per hour. Id. Adrian R. Bacon, partner
10   at the Law Offices of Todd M. Friedman, P.C., spent two hours supervising and
11   revising this Motion and has been recently approved twice by Courts at $625 per
12   hour. Id. at ¶ 15. Accordingly, Plaintiffs seek monetary sanctions of $8,135 be
13   imposed against Defendant and its attorneys for the attorney’s fees incurred in the
14   preparation of this motion.14
15
     previously disclosed. Dkts. 58-5, 58-7, 58-8, 58-9, and 62. Plaintiffs were forced
16   to move ex parte for an Order extending the Reply deadline to permit time to
17   depose these newly disclosed witnesses. Dkt. 62. The Court granted Plaintiff’s ex
     parte motion to permit such time. Dkt. 66. The belated sending of the Second
18
     Supplemental Disclosure five (5) months after the fact is part of a recurring and
19   troubling trend of Defendant and its attorneys flaunting the discovery rules of Fed.
     R. Civ. P.
20   13
        To the extent Defendant will argue that it should be entitled to conduct post-
21   deadline discovery in the proper channels should its illegal secret declarations be
     stricken, such an offer is absurd. Defendant could have pursued the proper
22
     channels at any point in the last ten (10) months since certification or even five (5)
23   months since it knew that it had obtained tampered evidence that it would want to
     use. Instead, it sat on its hands, intending to use “gotcha” litigation tactics at the
24
     discovery deadline. This is a situation of Defendant’s own making.
25   .
     14
        Plaintiffs forego seeking monetary sanctions for the time to be spent on
26
     discovery into the extent of Defendant’s illegal secret contacts, as such discovery is
27   ongoing. Plaintiffs additionally forego other hours worked leading up to this
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         12 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4653 Page 17 of 19




 1          4. The Court Should Disqualify Defendant’s Counsel For Its Participation In
 2             Such Scheme
 3          Plaintiffs also seek the serve sanction of disqualifying Greenspoon Marder
 4   as counsel from this matter for its role in obtaining and concealing the illegal secret
 5   declarations. In Kleiner, supra, 751 F.2d at 1210, the Court disqualified lead trial
 6   counsel after applying the two-part test laid forth in Woods v. Covington County
 7   Bank, 537 F.2d 804 (5th Cir.1976):
                 First, although there need not be proof of actual
 8
                 wrongdoing, “there must be at least a reasonable
 9               possibility that some specifically identifiable impropriety
                 did occur.” Second, “a court must also find that the
10
                 likelihood of public suspicion or obloquy outweighs the
11               social interest which will be served by a lawyer's
                 continued participation in a particular case.” United States
12
                 v. Hobson, 672 F.2d 825, 828 (11th Cir.1982) (quoting
13               Woods, 537 F.2d at 813 & n. 12), cert. denied, 459 U.S.
                 906, 103 S.Ct. 208, 74 L.Ed.2d 166 (1982). Once the
14
                 preceding requirements are satisfied, a court can order
15               disqualification based solely on past improprieties without
                 regard for future taint affecting the outcome of the
16
                 proceeding. Compare Board of Education v. Nyquist, 590
17               F.2d 1241, 1246 (2d Cir.1979).
18          Similar to the Kleiner attorney, Defendant’s attorney in this matter chose to
19   conceal the illegal secret declarations for five (5) months after obtained by
20   Defendant, instead attempting to sandbag Plaintiffs at the effective discovery cut-
21   off.   This satisfies the reasonable possibility that a specifically identifiable
22   impropriety occurred. Turning to the second factor, Defendant, much like the
23   defendant in Kleiner, will not be an innocent victim of disqualification, having
24   participated in the illegal contacts and having sent out the declarations to be
25
     motion, including multiple calls between Matthew Loker, Abbas Kazerounian,
26
     Todd Friedman, Adrian Bacon, and Thomas Wheeler regarding the immediate
27   issue.
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         13 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4654 Page 18 of 19




 1   electronically signed from its customer service account. Defendant and its attorneys
 2   have chosen to trample over the public trust in the impartial enforcement of the laws
 3   in its attempts to secretly tamper with witnesses. Disqualification is justified and
 4   appropriate.
 5      V.      CONCLUSION
 6           Defendant has thrown its obligations to this Court and its ethical duties in the
 7   wind in deciding to communicate with represented Class Members ex parte. Even
 8   worse, it only revealed its illegal secret tampering months later at the last possible

 9   moment in an attempt to be able to use its tampered evidence without being taken
     to task for it. Such conduct is deplorable, and the Court should send a strong
10
     message to Defendant and others that such conduct is not permissible and will not
11
     be tolerated.     Plaintiffs respectfully request that the Second Supplemental
12
     Disclosure be stricken, that Defendant be restrained from communicating with
13
     Class and Subclass members regarding this action except with the consent of
14
     Plaintiffs’ counsel or leave of court, that Defendant be monetarily sanctioned the
15
     $8,135 in attorney’s fees incurred in bringing this motion, and that Defendant’s
16
     attorneys Greenspoon Marder be disqualified for their role in this unethical
17   deception.
18
19   Dated: January 31st, 2020                Law Offices of Todd M. Friedman, P.C.
20
                                              By:_/s/ Todd M. Friedman____
21                                                  Todd M. Friedman, Esq.
                                                    Adrian R. Bacon, Esq.
22
                                                    Attorneys for Plaintiff
23
24
25
26
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         14 OF 15
Case 3:17-cv-00986-BAS-AGS Document 120-1 Filed 01/31/20 PageID.4655 Page 19 of 19




 1                            CERTIFICATE OF SERVICE

 2
     Filed electronically on this 31st day of January, 2020, with:
 3
 4   United States District Court CM/ECF system

 5   Notification sent electronically via the Court’s ECF system to:
 6
     Honorable Cynthia A Bashant
 7   United States District Court
 8   Southern District of California

 9   And All Counsel of Record As Recorded On The Electronic Service List.
10
11   This 31st day of January, 2020,
12
     s/Todd M. Friedman, Esq.
13   Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     MOTION TO STRIKE WITNESS DECLARATIONS, FOR RESTRAINING ORDER, FOR MONETARY
28                  SANCTIONS, AND FOR DISQUALIFICATION OF COUNSEL
                                         15 OF 15
